Citation Nr: 9914950	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-45 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to financial assistance in purchasing an 
automobile or other conveyance and/or eligibility for special 
adaptive equipment for an automobile.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from December 1954 to 
December 1956 and from March 1968 to March 1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claim for 
entitlement to financial assistance in purchasing an 
automobile or other conveyance and/or eligibility for special 
adaptive equipment for an automobile.  


FINDINGS OF FACT

1.  Service connection is in effect for, among other 
disabilities: SFW, chest, back, left lower scapula and right 
axillar, rated 40 percent disabling; SFW, right lower thigh, 
rated 10 percent disabling; and SFW, left elbow, with a 
noncompensable rating assigned.

2.  Current medical evidence of record shows that the veteran 
has no anatomical loss or loss of use of foot or hand due to 
service-connected disability.  

3.  Current medical evidence of record shows that the veteran 
does not have ankylosis of a knee or hip due to service-
connected disability.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile are not met.  38 U.S.C.A. §§ 1114, 3901, 3902, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.350, 3.808, 
4.63 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
credibility of the veteran's evidentiary assertions is 
presumed for making the initial well-grounded determination.  
The Board is also satisfied that the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA may provide, or assist in providing, an "eligible 
person" with an automobile or other conveyance, and 
necessary adaptive equipment therefor.  38 U.S.C.A. 
§ 3902(a), (b) (West 1991 & Supp. 1998).  A veteran is 
considered an "eligible person" if he is entitled to 
compensation for any of the disabilities described below, and 
if such disability is the result of an injury incurred or 
disease contracted in or aggravated by active military, 
naval, or air service:

(i) The loss or permanent loss of use of 
one or both feet;

(ii) The loss or permanent loss of use of 
one or both hands;

(iii) The permanent impairment of vision 
of both eyes of the following status: 
central visual acuity of 20/200 or less 
in the better eye, with corrective 
glasses, or central visual acuity of more 
than 20/200 if there is a field defect in 
which the peripheral field has contracted 
to such an extent that the widest 
diameter of visual field subtends an 
angular distance no greater than twenty 
degrees in the better eye[.]

38 U.S.C.A. § 3901(1) (West 1991); 38 C.F.R. § 3.808(b)(1) 
(1998) (same).  

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

Summarizing briefly the relevant evidence, service connection 
is currently in effect for:  1) residuals of shell fragment 
wound (SFW), chest, back, scapula and right axillar, rated 40 
percent disabling; 2) blindness, left eye due to traumatic 
maculaopathy, 30 percent disabling; 3) generalized anxiety 
reaction, rated 30 percent disabling; 4) arterial 
hypertension, rated 20 percent disabling; 5) chronic 
conjunctivitis, bilateral, rated 10 percent disabling; 6) 
residuals of SFW, right lower thigh, rated 10 percent 
disabling; and 7) residuals of SFW, left elbow, rated 
noncompensably disabling (0%).  The veteran has a total 
combined service-connected disability rating of 80 percent.  
He was found entitled to special monthly compensation on 
account of loss of use of one eye as of March 1971.  In 
addition, he was found totally disabled by reason of 
individual unemployability as of September 1976.

With regard to the veteran's service-connected back, chest 
and left upper extremity disabilities, the Board finds that 
the objective clinical evidence of record does not include 
any clinical findings from which it could reasonably be 
concluded that the veteran's service-connected SFW residuals 
result in any of the examples or criteria listed above.  VA 
medical treatment records dated from 1993 to 1995, are 
negative for any findings or complaints relative to these 
service-connected disabilities.  In addition, the VA 
examination report dated July 1995, noted that muscle 
strength of all muscles of both arms and hands were normal, 
with no muscle atrophy, muscle hernia or evidence of painful 
scars.  The examiner concluded that "[t]here is no loss of 
use of the upper extremities."

With regard to the veteran's service-connected disability of 
the right lower extremity, the Board likewise finds that the 
objective clinical evidence of record does not include any 
clinical findings from which it could reasonably be concluded 
that the veteran's service-connected residual SFW scar of the 
lower right thigh results in any of the examples or criteria 
listed under 38 C.F.R. §§ 3.350, 3.808, or 4.63 such as 
"complete paralysis of the external popliteal nerve and 
consequent foot drop", or ankylosis or shortening of a lower 
extremity.  Review of the VA outpatient treatment records 
dated 1993 to 1995 revealed no clinical evidence to support 
the veteran's claim.  Furthermore, the Board notes the 
objective clinical findings as well as the medical opinion of 
"no loss of use of the right lower extremity" on the 
examination report dated January 1997.  In short, there is 
nothing of record to suggest that the disability picture 
associated with the scar of the lower right thigh equates 
with the severe level of disability required for a finding of 
"loss of use" of either lower extremity.  

Thus, the Board concludes that the veteran is not eligible 
for financial assistance in the purchase of an automobile or 
other conveyance.  

The Board has also considered whether the veteran might be 
entitled to adaptive equipment.  A veteran who does not 
qualify as an "eligible person" under the foregoing 
criteria may nevertheless be entitled to adaptive equipment 
if he is entitled to VA compensation for ankylosis of one or 
both knees, or one or both hips, and adaptive equipment is 
deemed necessary for the veteran's licensure and safe 
operation of a vehicle.  38 U.S.C.A. § 3902(b)(2) (West Supp. 
1998); 38 C.F.R. § 3.808(b)(1)(iv) (1998).  However, in the 
instant case, although the veteran wears a knee brace, there 
is no medical evidence of ankylosis of either knee or either 
hip.  

While the Board has carefully considered the contentions 
submitted by and on behalf of the veteran, the controlling 
factor in the denial of the veteran's claim is the lack of 
service-connection for any disability which could reasonably 
result in "loss of use" of an extremity.  As the governing 
pertinent provisions of 38 U.S.C.A. §§ 3901, 3902, and 
38 C.F.R. §§ 3.350, 3.808, 4.63 require a showing of such 
service-connected disability, the claim must be denied.

It is noted that the veteran has a total rating based on 
individual unemployability as well as special monthly 
compensation for loss of use of one eye.  Such ratings do 
not, however, provide a legal basis for assigning the 
benefits sought herein.  As noted above, the governing 
criteria are specific as to what is needed to be entitled to 
this benefit, and the Board is bound by that criteria.  
38 U.S.C.A. § 7104 (West 1991).  



ORDER

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


